IN THE SUPREME COURT OF TEXAS

                                 No. 09-0914

   IN RE  SMITH/ENRON COGENERATION LIMITED PARTNERSHIP AND RAYTHEON-EBASCO
                              OVERSEAS LIMITED

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' emergency motion for temporary relief, filed  November
2, 2009, is granted.  The order dated August 27, 2009, in Cause  No.  09-09-
00085-CV, styled In re  Certain Underwriters at Lloyd's London  and  Certain
London Market Insurance Companies, in the Ninth Court of  Appeals,  and  all
trial court proceedings in [trial court  -  58th,  Jefferson  County,  etc.]
specifically related to the  August  27,  2009  order,  are  stayed  pending
further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this November 13, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk